THE THIRTEENTH COURT OF APPEALS

                                    13-14-00679-CR


                                 John Douglas Houston
                                           v.
                                   The State of Texas


                                    On Appeal from the
                      94th District Court of Nueces County, Texas
                            Trial Cause No. 12-CR-2404-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

August 31, 2015